Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
as per claim 5:
In the first line of claim 5, the term “claim 5” was deleted and replaced with --claim 4--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains an apparatus and method for generating a multi kernel  polar code.
The prior art of record, and in particular S. Buzaglo et al. (S. Buzaglo et al., "Permuted successive cancellation decoding for polar codes", in IEEE ISIT, June 2017; see paragraphs [0013]-[0014] on page 3 of the Applicant’s specification), teach a permutation on an input vector for decoding of large kernels having the effect of 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A device for generating a multi-kernel polar code xN of length N and dimension K, comprising: a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions to: permute an order of at least two columns of a sub-matrix of a first transformation matrix GN, wherein the first transformation matrix GN defines a multi-kernel polar code and comprises a size N x N; generate a second transformation matrix G’N of size N x N based on permuting the order of the at least two columns of the sub-matrix of the first transformation matrix GN; generate the multi-kernel polar code xN on the basis of the following equation: XN = uN * G'N, wherein uN = (U0,…,UN-1) IS a vector of size N with the elements ui,i = 0, ...N — 1 corresponding to an information bit when i € I, wherein / is a set of K information bit indices, wherein ui = 0 when i € F, and wherein F is a set of N — K frozen bit indices; and send the multi-kernel polar code xN to a second device over a transmission network to permit the second device to decode the multi-kernel polar code xN” as taught by claim 1. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 1.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method for generating a multi-kernel polar code xN of length N and dimension K, comprising: permuting an order of at least two columns of a sub-matrix of a first transformation matrix GN, wherein the first transformation matrix GN defines a multi-kernel polar code and comprises a size N x N; generating a second N of size N x N based on permuting the order of the at least two columns of the sub-matrix of the first transformation matrix GN; generating the multi-kernel polar code xN on the basis of the following equation: XN = uN * G'N, wherein uN = (U0,…,UN-1) IS a vector of size N with the elements ui,i = 0, ...N — 1 corresponding to an information bit when i € I, wherein / is a set of K information bit indices, wherein ui = 0 when i € F, and wherein F is a set of N — K frozen bit indices; and send the multi-kernel polar code xN to a second device over a transmission network to permit the second device to decode the multi-kernel polar code xN.” as taught by claim 11. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 11.
Claims 2-10 and 12-20 depend from respective independent claims 1 and 11; hence, are allowed since dependent claims inherit all the limitations of the independent claims from which they depend and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112